DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an IDS filed on 06/06/2022, in which is filed after NOA issued on 05/04/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/06/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Kurihara (JP-2009-253588) teaches a multifunction device that acquires setting information required for transmitting image data to a transmission destination from a setting information storage part 105, generates test data using a file name based on the acquired setting information to transmit the test data to the transmission destination via a communication part, and receives a response from the transmission destination. Then, the multifunction device reads the image data by a reading part, and transmits the image data to the transmission destination by the file name of the test data or a new file name relevant to the file name via the communication part when it is determined that the test data is normally transmitted to the transmission destination based on the response received by the communication part.
Kanayama (JP-2020-204817) teaches a three-dimensional model producing device accesses a data server unit which includes a verification procedure manual DB210 storing verification procedure manual data indicating a verification procedure of a design review for a product, and a 3D model DB storing a three-dimensional model of objects (parts, tools, and work center) necessary for producing the product. A necessary object determination unit determines objects necessary for design review of the product on the basis of the verification procedure manual data. A three-dimensional model creation unit creates a three-dimensional model of a model un-creation object, among the objects determined by the necessary object determination unit, being an object whose three-dimensional model is not stored in the 3D model DB.

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone/e-mail interview with Michael L. Teich (Reg. 70,888) on Tuesday, April 26, 2022.

The application has been amended as follows:

IN THE CLAIMS (referring to claim set filed on 04/01/2022):

(a)	Claim 5 has been amended as follows:

(CURRENTLY AMENDED) The electronic apparatus of claim [[2]] 1, wherein the processing circuitry is configured to instruct the storage device to delete the electronic data stored in the storage device via the second communication network when the processing circuitry determines that a given time period or more elapses after transmitting the electronic data to the storage device from the electronic apparatus. 

(b)	Claim 25 has been amended as follows:

(CURRENTLY AMENDED) The method of claim [[22]] 21, further comprising: instructing the storage device to delete the electronic data stored in the storage device via the second communication network when the electronic apparatus determines that a given time period or more elapses after transmitting the electronic data to the storage device from the electronic apparatus.  

End of Amendments

Reasons of Allowance

Claims 1, 3, 5, 15 – 21, 23 and 25 - 29 are allowed.  Claims 1, 3, 5, 15 – 21, 23 and 25 - 29 are renumbered as 1 – 3, 8, 4, 9, 5 – 7 and 10 - 16, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the electronic apparatus of claim 1, the communication system of claim 15 and the method of claim 21.
Specifically, the prior arts of record, alone or in combination, fails to teach “receive, via a first communication network operating according to a short range wireless communication protocol, storage destination information and authentication information from an information processing apparatus, the storage destination information received via the first communication network including a network address of a storage device different from the electronic apparatus and the information processing apparatus that is a storage destination of electronic data to be generated by the electronic apparatus performing a scanning operation and the authentication information including information used to authenticate with the storage device that is the storage destination of the electronic data”, in combination with all other limitations as claimed in independent claims 1, 15 and 21.
The above limitations generally involve an electronic apparatus comprising: processing circuitry configured to, receive, via a first communication network operating according to a short range wireless communication protocol, storage destination information and authentication information from an information processing apparatus, the storage destination information received via the first communication network including a network address of a storage device different from the electronic apparatus and the information processing apparatus that is a storage destination of electronic data to be generated by the electronic apparatus performing a scanning operation and the authentication information including information used to authenticate with the storage device that is the storage destination of the electronic data, generate the electronic data by performing the scanning operation in response to a request to perform the scanning operation received from the information processing apparatus via the first communication network, and transmit, via a second communication network different from the first communication network, the electronic data generated by the scanning operation, to the storage destination based on the storage destination information and the authentication information previously received via the first communication network from the information processing apparatus.  
The prior art of record is seen as teaching: 
Taguchi (U.S PreGrant Publication No. 2018/0183948 A1) teaches an electronic apparatus (e.g., a multi-function apparatus 10, Fig. 2) comprising: processing circuitry (Fig. 2) configured to, receive, via a first communication network operating according to a short range wireless communication protocol, storage destination information from an information processing apparatus, the storage destination information received via the first communication network designating a storage destination of electronic data to be generated by the electronic apparatus performing a scanning operation (e.g., receive, via NFC, information related to at least address information from a mobile terminal, said information indicating where a document image is originated/stored, ¶0048, Fig. 12, Figs. 19 - 21), generate the electronic data by performing the scanning operation in response to a request to perform the scanning operation received from the information processing apparatus via the first communication network (e.g., the image can be generated to be a scanned (read) image, ¶0040, ¶0080, ¶0113, Figs. 18 - 20), and transmit, via a second communication network different from the first communication network, the electronic data generated by the scanning operation, to the storage destination based on the storage destination information previously received via the first communication network from the information processing apparatus (e.g., transmits, via facsimile or network communication, the scanned imaged to the at least address information determined received via the NFC from said mobile terminal, ¶0041, ¶0048 - ¶0050, ¶0113), but doesn’t teach “receive, via a first communication network operating according to a short range wireless communication protocol, storage destination information and authentication information from an information processing apparatus, the storage destination information received via the first communication network including a network address of a storage device different from the electronic apparatus and the information processing apparatus that is a storage destination of electronic data to be generated by the electronic apparatus performing a scanning operation and the authentication information including information used to authenticate with the storage device that is the storage destination of the electronic data “.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674